DETAILED ACTION

This action is in response to the application filed on 6/15/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 	Regarding claim 9, it is not clear as to which elements are formed by sealing and in a package, based on the limitation “The power supply control device of Claim 1, which is formed by sealing, in a package”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Knoedgen et al. (US Patent 10243451). 	Regarding claim 1, Knoedgen et al. discloses (see fig. 3 and 5) a power supply control device, comprising: a drive switch circuit (505/510) formed by cascade-connecting (connection of 505 and 510) a depletion type first transistor (505) and an enhancement type second transistor (515), and configured to drive a transformer (T1) of an insulated switching power supply (500); a control circuit (530) configured to control the second transistor (530 controlling 510), and a start-up circuit (D1, R1, S1) configured to charge a power supply voltage of the control circuit by using a source voltage of the first transistor (operation of D1, R1, S1, establishing a path to power 530). 	Regarding claim 2, Knoedgen et al. discloses (see fig. 3 and 5) that the first transistor is a GaN device (505 is a GaN transistor). 	Regarding claim 10, Knoedgen et al. discloses (see fig. 3 and 5) an insulated switching power supply (see fig. 3 and 5), comprising: a transformer (T1) including a primary winding (Nprim) connected to an application terminal of an input voltage (connection to V_in), and a secondary winding (Nsec) and an auxiliary winding (Naux) which are magnetically coupled to the primary winding (connection to Nprim); an output voltage generation part (output connected to Nsec) configured to generate an output voltage from an induced voltage of the secondary winding (Vout produced from Nsec); a power supply voltage generation part (360) configured to generate a power supply voltage from an induced voltage of the auxiliary winding (Vcc produced from Naux); and the power supply control device of Claim 1 (a power supply control device, comprising: a drive switch circuit (505/510) formed by cascade-connecting (connection of 505 and 510) a depletion type first transistor (505) and an enhancement type second transistor (515), and configured to drive a transformer (T1) of an insulated switching power supply (500); a control circuit (530) configured to control the second transistor (530 controlling 510), and a start-up circuit (D1, R1, S1) configured to charge a power supply voltage of the control circuit by using a source voltage of the first transistor (operation of D1, R1, S1, establishing a path to power 530)) configured to control drive of the transformer by receiving the power supply voltage (operation of control device controlling the operation of T1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knoedgen et al. (US Patent 10243451) in view of Augustoni et al. (US 2020/0328730). 	Regarding claim 3, Knoedgan et al. discloses (see fig. 3 and 5) that the start-up circuit (D1, R1, S1) includes a switching circuit (S1) configured to electrically connect or cut off a path between an application terminal of the source voltage and an application terminal of the power supply voltage (operation of S1 being turned on or off to establish or cut off a path). 	Knoedgan et al. does not disclose a comparison circuit configured to control the switching circuit by comparing the power supply voltage with a predetermined threshold voltage. 	Augustoni et al. discloses (see fig. 5) a comparison circuit (comparator) configured to control a switching circuit (output from comparator to gate of switch) by comparing a power supply voltage (Va) with a predetermined threshold voltage (Vref). 	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of Knoedgen et al. to include the features of Augustoni et al. because it provides for a transient control means to prevent unwanted fluctuations in operation, thus increasing operational efficiencies. 	Regarding claim 4, Knoedgen et al. discloses (see fig. 3 and 5) that the start-up circuit (D1, R1, S1) further includes a diode (D1) connected between the application terminal of the source voltage and the switching circuit (connection of D1 is between Lx and S1). 	 	Regarding claim 5, Knoedgen et al. discloses (see fig. 3 and 5) that the start-up circuit (D1, R1, S1) further includes a first resistor (R1) connected between the application terminal of the source voltage and the switching circuit (connection of R1 is between Lx and S1). 
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knoedgen et al. (US Patent 10243451) in view of Moreau et al. (US Patent 10777513). 	Regarding claim 9, as best understood, Knoegden et al. does not disclose a first chip in which the first transistor is integrated and a second chip in which the second transistor, the control circuit, and the start-up circuit are integrated. 	Moreau et al. discloses a first chip and second chips with elements being integrated within. 	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of Knoedgen et al. to include the features of Moreau et al. because it provides for a reduction in footprint and area required for power management elements and thus allows for favorable integration of function and reduction of cost.
Allowable Subject Matter
Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 	Koyama et al. (US Patent 10720914) discloses a semiconductor device and semiconductor package. 	Ikeda et al. (US Patent 10003331) discloses a semiconductor device including normally-off type and normally-on type transistors in series. 	Zhang et al. (US Patent 9906140) discloses a power supply circuit and power supply method with a start-up controller.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY A GBLENDE whose telephone number is (571)270-5472. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY A GBLENDE/Primary Examiner, Art Unit 2838